In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Wager, J.), entered September 6, 1989, which denied her motion denominated as one to renew and reargue a prior motion which resulted in an order of the same court dated December 20, 1988, granting the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the appeal is dismissed, without costs or disbursements.
The plaintiff’s motion, although characterized as one for renewal and reargument of the defendants’ motion for summary judgment, was, in actuality, a motion for reargument since it was not based upon new facts which were unavailable at the time she submitted her original opposition to the motion (see, Huttner v McDaid, 151 AD2d 547; Gulledge v Adams, 108 AD2d 950). An order denying reargument is not appealable (see, Mgrditchian v Donato, 141 AD2d 513; DeFreitas v Board of Educ., 129 AD2d 672). In any event, even if the motion were deemed to be one for renewal, it was properly denied since the plaintiff failed to offer any acceptable excuses for her failure to submit the "additional” material in opposition to the original motion (see, Weisse v Kamhi, 129 AD2d 698; Mayer v McBrunigan Constr. Corp., 123 AD2d 606; Caffee v Arnold, 104 AD2d 352). Bracken, J. R, Kunzeman, Hooper and Balletta, JJ., concur.